MEMORANDUM **
Karimah Bailey appeals from the 12-month sentence imposed following her guilty-plea conviction for making a false material representation to a federal agency, in violation of 18 U.S.C. § 1001. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*430Bailey contends that the district court erred by failing to consider her mental health problems in relation to the factors set forth in 18 U.S.C. § 3553(a), failing to properly address her mental health and mitigation arguments, and placing too much weight on certain factors. We conclude that the district court did not procedurally err and that the sentence is not substantively unreasonable. See Rita v. United States, 551 U.S. 338, 127 S.Ct. 2456, 2468, 168 L.Ed.2d 203 (2007); Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 597, 600-02, 169 L.Ed.2d 445 (2007); United States v. Stoterau, 524 F.3d 988, 1001 (9th Cir.2008).
Appellee’s motion to supplement the record on appeal is granted. See Fed. R.App. P. 10(e)(2).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.